I concur in the result arrived at by Mr. Justice WADE and in most of the rationale. But I do not deem it necessary *Page 354 
to give to Sec. 42-1-86, U.C.A. 1943, the application given by the opinion. I see no occasion for consideration of that section. Everything that was done in the way of removing the claimant from the state was the wilful, deliberate act of the plaintiff. It moved him physically, arranged his transportation, furnished the doctors who examined him, hired the nurse to accompany him, and shipped him out of the state (but not against his will) while under the influence of opiates. Under such conditions plaintiff is not in any position to invoke the provisions of the cited section of the statute. I think the wording of that section clearly implies that it is a restriction on the claimant to prevent him leaving the state or locality, to prevent the employer from keeping watch on his condition, and providing the necessary medical and hospital service; and then be met later with possible claims for medical and hospital bills and impairments not related to or growing out of the accident in course of employment. When the employer not only acquiesced in the leaving, but arranged it and paid for it, such employer cannot claim to have been damaged thereby. I think the cited section has no application in this case. *Page 355